FILED
                                                                                              JAN f 4 2009
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                               Clerk, u.s. District and
                                                                                          Bankruptcy Courts
JOHN VINCENT HYLAND, JR.,                      )
                                               )
               Plaintiff,                      )
                                               )
                                               )        Civil Action No.
        v.
                                               )                                09 {J079
SENATOR BARACK OBAMA, et at.,                  )
                                               )
               Defendants.                     )

                                   MEMORANDUM OPINION

        This matter is before the Court on plaintiffs application to proceed in forma pauperis and

pro se complaint.

        Plaintiffs complaint pertains to the use of public funds to address the United States

financial sector's current woes. Generally, plaintiff alleges that the United States Congress

wrongfully has seized seven hundred billion dollars, property of all United States citizens, for the

purpose of "bailing out" the "'BIG MONEY BOYS' of Wall Street." Compl. at 7 (capital letters

in original). Among other things, he demands that the "BAIL-OUT" justly must be VACATED

AB INITIO and FORTHWITH." Id. at 6. In addition, he demands that defendants deposit seven

hundred million dollars "in a SWISS BANK of Plaintiffs CHOICE [for] distribution to

Plaintiffs children." Id. at 10.

        Plaintiff s claims fail because he does not have standing to pursue them. "So-called

'Article III standing' has three requirements: (1) the plaintiff has suffered 'an injury in fact,' (2)

that injury bears a causal connection to the defendant's challenged conduct, and (3) a favorable

judicial decision will likely provide the plaintiff with redress from that injury." Hollander v.



                                                   1
McCain, 566 F. Supp. 2d 63,67 (D.N.H. 2008) (quoting Lujan v. Defenders afWildlife, 504 U.S.

555,560-61 (1992)). The Supreme Court has "consistently held that a plaintiff raising only a

generally available grievance about government - claiming only harm to his and every citizen's

interest in proper application of the Constitution and laws, and seeking relief that no more

directly and tangibly benefits him than it does the public at large - does not state an Article III

case or controversy." Lujan v. Defenders afWildlife, 504 U.S. at 573-74. Here, plaintiff cannot

show that his injuries "spring from an 'injury in fact' - an invasion of a legally protected interest

that is 'concrete and particularized,' 'actual or imminent,' and 'fairly traceable' to the challenged

act of the defendant[s]." Navegar, Inc. v. United States, 103 F.3d 994,998 (D.C. Cir. 1997)

(quoting Lujan v. Defenders afWildlife, 504 U.S. at 560).

        An Order consistent with this Memorandum Opinion will be issued separately on this

same date.




Date:   1~/Uft,1>




                                                  2